DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Jonathan Miller on 02/14/2022.

The application has been amended as follows:

Regarding claim 6, cancel claim 6.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 01/18/2022, with respect to the 35 U.S.C. 112(a) and 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(a) and 112(b) rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 7, 9, 10, and 12 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose, teach, or fairly suggest a sheet handling apparatus for storing sheets inside of a storage bag comprising a temporary storage unit configured to stack thereon the sheets and transport the stacked sheets to the mounted storage bag, a pair of stages configured to be moved in a horizontal direction and a vertical direction, a pusher member configured to be moved in the vertical direction to push the mounted storage bag placed on the stages, and a controlling unit configured to first move the stages, in a spaced away configuration, are moved downward, second move the stages in contact with each other, third the stages are moved upward, fourth the pusher member is moved downward from above the temporary storage unit to inside of the mounted storage bag to push the mounted storage bag on the stages, and fifth the sheets stacked on the temporary storage unit are transported to the mounted storage bag.  The prior art of record that comes closest to teaching these limitations is Kazuhiko (WO 2016136517 A1), Razzaboni (US 10,046,873), and Hashimoto (US 2013/0334768).  Kazuhiko teaches a sheet handling apparatus for storing sheets inside of a storage bag comprising a temporary storage unit configured to stack thereon the sheets and transport the stacked sheets to the mounted storage bag, a pair of stages configured to be moved in a horizontal direction and a vertical direction, and a pusher member configured to be moved in the vertical direction to push the mounted storage bag placed on the stages.  However, Kazuhiko fails to teach a controlling unit configured to first move the stages, in a spaced away configuration, are moved downward, second move the stages in contact with each other, third the stages are moved upward, fourth the pusher member is moved downward from above the temporary storage unit to inside of the mounted storage bag to push the mounted storage bag on the stages, and fifth the sheets stacked on the temporary storage unit are transported to the mounted storage bag.  Razzaboni teaches a sheet handling apparatus for storing sheets inside of a storage bag comprising a temporary storage unit configured to stack thereon the sheets and transport the stacked sheets to the mounted storage bag, a pair of stages configured to be moved in a horizontal direction and a vertical direction, and a pusher member configured to be moved in the vertical direction to push the mounted storage bag placed on the stages.  However, Razzaboni fails to teach a controlling unit configured to first move the stages, in a spaced away configuration, are moved downward, second move the stages in contact with each other, third the stages are moved upward, fourth the pusher member is moved downward from above the temporary storage unit to inside of the mounted 
Regarding claims 7, 9, 10, and 12, claims 7, 9, 10, and 12 are allowed because they depend from allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731